Citation Nr: 1517671	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-44 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for schizophrenia, schizoaffective type.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1981.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the record reflects the Veteran legally changed his name from the name shown in his service records.  See December 1995 court order submitted with July 2009 claim.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for schizophrenia, schizoaffective type.  The issue has been recharacterized to consider any acquired psychiatric disorder based on the reopening of the schizophrenia claim and the current mental health diagnoses of record.

The Veteran was scheduled for a local hearing at the RO in April 2013; however, he failed to appear for that proceeding and did not request that it be rescheduled.  A videoconference hearing was held before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.
The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted a written wavier of the RO's initial consideration, indicating that the waiver applied to evidence submitted throughout the duration of the appeal.  He also submitted additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records and Social Security Administration (SSA) records considered by the RO.

In an April 2011 written submission, the Veteran indicated that he was requesting an audit of his VA compensation pay.  On review, it does not appear that the Agency of Original Jurisdiction (AOJ) has taken any action on this request.  In addition, the Veteran appears to have raised new issues in recent submissions that have not been adjudicated by the AOJ.  See January 2015 written statements.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for schizophrenia, schizoaffective type.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the April 1982 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.
3.  The Veteran has a current back disorder that is related to his active service.

4.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The April 1982 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the April 1982 rating decision is new and material, and the claim for service connection for schizophrenia, schizoaffective type, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in favor of the Veteran, a back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Request to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In an April 1982 rating decision, the RO denied the Veteran's claim for service connection for schizophrenia, schizoaffective type, finding that there was no evidence of a current disability.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes a July 2011 VA examination showing current mental health diagnoses, as well as hearing testimony from the Veteran alleging that the in-service psychiatric manifestations are related to his current diagnoses.  See Bd. Hrg. Tr. at 40-42.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for schizophrenia, schizoaffective type, is reopened.


Back Disorder

The Veteran has contended that his current back problems are the result of a progressive process following multiple injuries during his military service.  He has indicated that, although he had an active lifestyle after service, he had been experiencing back problems before that time.  See, e.g., May 2010 and January 2015 written statements; December 2014 Bd. Hrg. Tr. at 4.

The Veteran's service treatment records show that he complained of pain and had various in-service injuries to his back.  See service records from October 1974 (back pain; muscle spasms on right side of back on examination with impression of pulled muscle); February 1976 (fell and injured lumbosacral spine; very tender along coccyx on examination; negative x-ray); February 1980 (injured back moving furniture; assessments of acute low back pain and lumbosacral sprain).

In addition, the Veteran has multiple current back disorder diagnoses.  See, e.g., January 2010 VA examination report (lumbar strain with moderate muscle spasms; mild osteophyte formation involving L2-L5); December 2011 MRI report and VA treatment record (L4-L5 and L5-S1 partially desiccated discs, interpreted by VA doctor as mild disc disease).  Thus, the dispositive issue is whether there is a relationship between his current back disorders and in-service injuries.

A January 2010 VA examiner determined that it was less likely as not that the Veteran's claimed back disorder was related to the in-service injury to the coccyx.  In so finding, the examiner indicated that any of the Veteran's post-service jobs as an EMT, registered nurse, or electrician could have caused his current back problems.  In providing this opinion, the examiner did not address all of the current back disorders of record, all of the documented in-service complaints and injuries to the back, or the Veteran's reported history of the development of his back problems.  As such, the Board affords limited probative value to this opinion, as it is based on an incomplete factual premise.

The Veteran's private treatment provider, Dr. T.Z. (initials used to protect privacy) provided two nearly identical opinions received in November 2013 in support of the Veteran's claim.  Dr. T.Z. determined that the Veteran's current back conditions are directly connected to the injuries he sustained while serving on active duty.  In so finding, he indicated that some joint injuries, once incurred, may never completely heal and may lead to a joint that is prone to frequent re-injuries through the patient's life by activities that would not normally cause an injury.  As the patient ages, the condition becomes more continuous and problematic related to activities of daily living.  Dr. T.Z. concluded that the Veteran's back injuries fit this scenario.  The Board affords substantial probative weight to this opinion, as it is based on a review of the Veteran's contentions and the medical evidence, as well as an examination, and it is supported by rationale.

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether a current back disorder is related to the Veteran's military service.  Resolving any reasonable doubt in the favor of the Veteran, the Board concludes that service connection for a back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


Tinnitus

The Veteran has contended that he incurred tinnitus from exposure to excessive noise during his military service, including during basic training exercises and from his duties as a truck driver.  He has indicated that he was diligent about wearing ear protection during service, but there were times that he was not prepared for a noisy situation and did not have them in his ears.  He has also indicated that he has not been exposed to that level of noise outside of his service duties; he was able to prepare for excessive noise in his job as a paramedic by wearing ear plugs.  He has explained that he did not seek post-service treatment for the tinnitus because he figured it was permanent and that there was nothing he could do about it.  See, e.g., Bd. Hrg. Tr. at 20-21, 29-33.

The service records show that one of the Veteran's military occupation specialties was infantryman, and he had an assignment as a truck driver.  See, e.g., November 1975 separation/reenlistment examination report; DD Form 214.  A July 1973 service treatment record also shows that the Veteran had hearing difficulties due in part to an explosion.  The RO did acknowledge in-service noise exposure in the November 2011 rating decision.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154; see also, e.g., February 2010 VA treatment record and Bd. Hrg. Tr. at 22 (report of ringing in right ear only, arguably statement against interest lending credibility to reported history of symptoms).  In addition, the Veteran has a current diagnosis of tinnitus.  See, e.g., April 2010 VA examination; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure.

The post-service evidence shows that the Veteran has been treated for chronic symptoms of dizziness and tinnitus.  A 2010 CT scan of the head was negative.  See February 2012 VA treatment record.  It is noted that the Veteran is not service-connected for vertigo.  In any event, he has indicated that the tinnitus is present without feelings of dizziness.  See February 2010 VA treatment record.

The Veteran was afforded multiple VA examinations in connection with his ear-related claims; however, none of these opinions provide an opinion linking his current tinnitus to service.  An April 2010/July 2010 VA examiner determined that the Veteran's tinnitus was not related to his complaints of hearing loss in service or his duties as an infantryman, and an October 2010 VA examination report references this determination.  This opinion is based in significant part on a finding that the Veteran had normal hearing at separation; however, the examiner did not address the Veteran's contention that he did not experience post-service noise exposure, except for situations where he wore hearing protection.  Thus, the Board finds that the probative value of this opinion is lessened.

The Veteran's private treatment provider, Dr. K.J., provided a January 2015 opinion in support of the claim.  Dr. K.J. determined that the Veteran had chronic tinnitus in the right ear.  The timing of the history of onset coincided with extreme noise exposure from a hand grenade explosion in military training, and this history was medically consistent with causing chronic tinnitus.  The Board finds that this opinion is probative, as it based on an examination of the Veteran and is consistent with the competent and credible reports of the Veteran's noise exposure during service, as reported to Dr. K.J., as well as his competent and credible reports of a lack of significant post-service noise exposure.  

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service.  Resolving any reasonable doubt in the favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia, schizoaffective type, is reopened.

Service connection for a back disorder is granted.

Service connection for tinnitus is granted.


REMAND

In light of the reopening and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's mental health claim.  Specifically, the Board observes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the claim.

In addition, the July 2011 VA mental health opinion was based in part on the Veteran's report that he experienced depressive symptoms prior to his military service.  During the Board hearing, the Veteran indicated that he was not clear enough with the examiner about his psychiatric history, including the fact that he had no psychiatric problems prior to entering service beyond mild ADHD (attention deficit hyperactivity disorder).  The Veteran's representative inquired about the possibility of another VA examination.  See Bd. Hrg. Tr. at 38-42, 51-52.  Based on the foregoing, the Board finds that a new examination would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the electronic claims file.

2.  After obtaining any available service personnel records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the electronic claims files, including the Veteran's service treatment records, post-service medical records, and statements, as well as the February 1982 (with March 1982 panel findings) and July 2011 VA examination reports.

The Veteran has contended that he experienced psychiatric problems in service which are related to his current mental health issues.  He has also contended that he was misdiagnosed with schizophrenia during service.  In this regard, he has indicated that he had mild ADHD prior to service, which was exacerbated and permanently worsened after he took an amphetamine prescribed for weight loss.  He has also indicated that he did not have depression prior to service, but rather, his first episode of depression was during service, as a result of difficulties with other service members after moving to a new unit.  See, e.g., July 2009 and January 2015 written statements; December 2014 Bd. Hrg. Tr. at 38-43.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran had complaints of stress in May 1981 and was later admitted to the naval hospital with a diagnosis of schizoaffective disorder, severe (schizophrenia, schizo-affective type).  Thereafter, the Medical Board recommended the Veteran's military discharge due to this disorder, as well as schizotypal personality.  See May through August 1981 service treatment records (complaining of stress); see also service treatment records from January 1973 (impression of hyperventilation syndrome); March 1977 (seen at Community Mental Health Activities).  The Veteran currently receives VA mental health treatment.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around July 2009), including ADHD and depressive disorder NOS.

The examiner should address whether any diagnosis identified clearly and unmistakably preexisted service.   If so, he or she should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis identified that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of any circumstances or symptomatology therein as well as the use of amphetamines for weight loss.

In providing this opinion, the examiner is asked to discuss the Veteran's contentions as to the claimed onset and aggravation of his psychiatric symptoms, as noted above.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims files, or in the alternative, the electronic claims files, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


